Citation Nr: 1032136	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  09-11 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:    Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to July 1986 
(Army) and from December 1988 to March 1992 (Marine Corps).  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2008 rating decision of the North Little 
Rock, Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 2010, the Veteran appeared at a Travel Board hearing.  
A transcript of that hearing has been associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that an additional VA medical opinion, as well as 
additional development of the record, is necessary before the 
Board may proceed to adjudicate the claim.  As an initial matter, 
the Board observes that a portion of the Veteran's service 
personnel records are not associated with the claims file.  A 
March 2009 formal finding of unavailability of those records is 
documented within the claims file.  The destruction of service 
records creates heightened duty on the part of VA to consider the 
applicability of the benefit of the doubt, to assist the claimant 
in developing the claim, and to explain its decision.  Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).

The Veteran has presented a claim of entitlement to service 
connection for PTSD.  He alleged in his July 2007 claim that he 
experiences PTSD due to service during Operation Desert Storm.  
In a September 2007 statement he reported a second stressor 
involving service in the Philippines.  Both stressors pertain to 
his second, Marine Corps, term of active duty.

The Veteran stated in September 2007 that his stressors in Iraq 
consisted of being "helicoptered" in to an area to pick up 
prisoners and seeing dead Iraqis on the ground and others being 
killing during a fire fight; he noted that artillery and mortar 
rounds were fired into his area.
 
In regard to his service in the Philippines, the Veteran 
specifically alleged that while on "gate duty" in November 1990 
he witnessed a mob kill two Filipino marines; he subsequently 
identified one of the deceased individuals as Gunnery Sergeant 
J.F., who was killed on May 4, 1990 in Olongapo City.  He also 
reported involvement in three coup attempts while in Subic Bay.  
In support of these stressors, the Veteran has submitted an 
earnings statement dated July 1990 reflecting that he received 
imminent danger pay (IDP).  See Department of Defense (DoD) 
Financial Management Regulation Volume 7A, Chapter 10 (2009) 
(imminent danger pay is authorized for individuals serving 
anywhere in an appropriately designated area; from May 15, 1990 
to November 30, 1990, the total land area of the Philippines, 
including inland and coastal water, was designated an IDP area). 

The Board notes that, after the Veteran appealed his claim to the 
Board, but prior to any Board decision, a new regulation, 38 
C.F.R. § 3.304(f)(3), went into effect.  Under 38 C.F.R. § 
3.304(f)(3), if an in-service stressor involves fear of hostile 
military or terrorist activity, service connection for PTSD may 
be established if: a VA psychiatrist or psychologist, or contract 
equivalent, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD; the claimed stressor is consistent 
with the places and circumstances of the Veteran's service; and 
the Veteran's symptoms are related to the claimed stressor.  38 
C.F.R. § 3.304.

As noted above, the Veteran's claimed stressors involve fear of 
hostile military activity and the Board observes that the claims 
file shows that the Veteran has received treatment for PTSD from 
VA.  Specifically, treatment notes dated in 2007 discuss the 
Veteran's claimed in-service stressors and reflect diagnoses of 
PTSD, depression, and anxiety.  However, no treatment notes 
unequivocally attribute PTSD to the claimed stressors (they also 
mention financial and interpersonal stressors as well as the 
death of close friend and earlier notes reveal diagnoses of 
anxiety and depression due to nonservice-related problems), and 
no VA psychiatrist/psychologist/equivalent has confirmed that the 
claimed stressors are adequate to support the diagnosis.  
Further, the Veteran's complete service personnel records are 
unavailable to show all of the places and circumstances of his 
service and the claims file reflects an October 2008 formal 
finding of a lack of information required to corroborate the 
claimed stressors.  As such, the Board finds that, pursuant to 38 
C.F.R. § 3.304(f)(3), a VA examination is warranted.

The Board also notes that the Veteran testified at the 2010 
hearing that he was currently being treated for PTSD by VA, but 
the last VA treatment records within the claims file are dated 
July 2007, more than three years ago.  The treatment notes within 
the claims file also indicate that the Veteran may have received 
community based outpatient clinic (CBOC) treatment prior to July 
2007 that is not reflected by the current record.  VA has a duty 
to gather all pertinent records of VA treatment.  38 C.F.R. 
§ 3.159(c)(2).

Finally, the Veteran's outpatient treatment records also show 
treatment for major depression.  The Veteran's claim should 
accordingly be expanded to include consideration of all mental 
health disorders, not just PTSD.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the Board must consider alternative current 
conditions within the scope of a claim for service connection for 
PTSD).

Accordingly, the case is REMANDED for the following action:

1.  In a letter, the RO/AMC must inform the 
Veteran of the type of evidence that is needed 
to substantiate a claim for service connection 
for a psychiatric disorder, including PTSD, in 
terms of the provisions of 38 C.F.R. § 3.303.   
The RO/AMC should also afford the Veteran an 
additional opportunity to submit additional 
evidence.  The Veteran must be provided with the 
necessary authorizations for the release of any 
private treatment records not currently on file.  

2.  The RO/AMC must then obtain any identified 
private records, the Veteran's VA treatment 
records dated after July 2007 from the North 
Little Rock VAMC and the El Dorado CBOC, and any 
earlier outstanding treatment records from the 
El Dorado and/or Hot Springs CBOCs.  These 
records must be associated with the claims 
folder.  If VA is unsuccessful in obtaining any 
identified additional records, it must inform 
the Veteran and provide him an opportunity to 
submit copies thereof.

3.  Following the above actions, the RO/AMC 
should review the Veteran's claim to determine 
whether or not the newly gathered evidence 
allows the claim to be granted pursuant to the 
recently revised provisions of 38 C.F.R. § 
3.304(f)(3).  If the evidence is insufficient 
for a grant, the RO/AMC must then, in accordance 
with § 3.304(f)(3), schedule the Veteran for a 
VA examination at an appropriate location with a 
health care provider of suitable background 
(psychiatrist/ psychologist) and experience to 
provide an opinion as to whether or not he 
currently has PTSD that resulted from his active 
duty service.  The following considerations will 
govern the examination:

a.  The claims folder and a copy of this remand 
will be made available to the examiner, who must 
specifically acknowledge receipt and review of 
these materials in any report generated.  

b.  After reviewing the claims file and 
examining the Veteran, the examiner must author 
an opinion as to whether or not the claimed 
stressors are adequate to support a diagnosis of 
PTSD and whether the Veteran's symptoms are 
related to the claimed stressors.  

c.  The examiner is asked to explain the medical 
basis or bases for the opinion, identifying any 
pertinent evidence of record.  The examiner is 
specifically asked to review and discuss the 
following evidence:

i.  A May 1997 Persian Gulf Registry 
questionnaire, in which the Veteran noted 
being assigned to dangerous duty and coming 
under enemy fire, the report of a May 1997 
VA examination reflecting that the Veteran 
stated he never left his ship while in the 
Persian Gulf, and his statements about the 
alleged Persian Gulf stressor (being 
"helicoptered" off of the ship to collect 
prisoners);

ii.  The Veteran's report that he witnessed 
two (2) marines killed (noting 2010 
testimony that they were chopped with 
machetes) in the Philippines in November 
1990, but his subsequent identification of 
one of those individuals as a marine who 
was shot in May 1990;

d.  Separately, the examiner must provide an 
opinion as to whether it is at least as likely 
as not (e.g., a 50 percent or greater 
probability) that the a psychiatric diagnosis 
other than PTSD is etiologically related to 
service.  

A rationale must be provided for any findings 
rendered and medical treatises referenced by the 
examiner must be cited.  If the examiner is 
unable to render an opinion without resort to 
speculation, he or she should explain why and so 
state.

4.  After the above has been completed, the 
RO/AMC must review the claims file and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If the 
report does not include adequate responses to 
the specific opinions requested, it must be 
returned to the examiner for corrective action.

5.  Thereafter, the RO/AMC must consider all of 
the evidence of record and readjudicate the 
Veteran's claim for service connection for a 
psychiatric disorder, to include PTSD.  The 
revised provisions of 38 C.F.R. § 3.304(f)(3) 
must be considered.  If the claim remains 
denied, the Veteran and his representative must 
be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claims, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of 
time should be allowed for response.  
Thereafter, if indicated, the case should be 
returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility to 
report for any examination and to cooperate in the development of 
the claim.  The consequences for failure to report for a VA 
examination without good cause may include denial of the claim. 
38 C.F.R. §§ 3.158, 3.655 (2009).   In the event that the Veteran 
does not report for any scheduled examination, documentation 
should be obtained which shows that notice scheduling the 
examination was sent to the last known address.   It should also 
be indicated whether any sent notice was returned as 
undeliverable.

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


